DETAILED ACTION
Claims 67, 69-70, 77-78, and 82-83 are cancelled. Claims 68, 71-76, 79-81, and 84-88 dated 08/31/2022 are considered in this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68, 71-76, 79-81 and 84-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation “identifying a further indoor location of potential interest to the user that has a same address as the identified indoor location; prompting the user to select between the identified indoor location of interest and the identified further indoor location of interest” does not have support in the specification. 
The specification on page 15 states, “In this and other embodiments, therefore, a user interface of a user's wireless device may prompt for the user's selection from among multiple indoor blocks whose feature addresses each match the extracted set of features, e.g., within a defined matching threshold. For example, the user interface may display a map of the indoor space 12 and highlight indoor blocks with matching feature addresses. The map may also display other features of nearby indoor blocks, so as to provide the user with additional contextual information regarding his or her surroundings. This way, the user may confirm that he or she is located at one of the indoor blocks, such as by selection via touchscreen.” Nowhere it discloses the identifying different POI whose address is the same and choosing another POI whose address is same as initial POI. Hence the examiner is rejecting the pending application under 112 a written description. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 Analysis: Step 1
Claims 68-69, 73-75 are directed to a method claim and 76-77 are directed to system claim and Claims 81-82, 86-87 are also system claim and Claim 88 is a CRM claim. Claims 68-75 are method Claims, claims 76-87 are Computer System Claim and 88 is a CRM Claim. 

101 Analysis: Step 2A Prong 1

Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
 mathematical relationships, mathematical formulas or equations, mathematical calculations 
b) certain methods of organizing human activity, and/or 
 fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
 commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
 managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion) 
The examiner submits Claims 68-69, 73-75, 76-77 and 81-82, 86-87 limitations “building”, “generating”, “searching” and “labeling” constitute that can be done mentally in the human mind and falls in the “Mental Process” Category given the broadest reasonable interpretation. 
In regards to Claims, 68, 76, 81 and 88 the limitation “ building a database of feature sets, each feature set being associated with, and describing characteristics of, a respective indoor location within an indoor space; generating an address for each of the indoor locations from the feature set associated with the indoor location in the database; searching the database using a user-specified feature set to identify an indoor location of potential interest to the user; identifying a further indoor location of potential interest to the user that has a same address as the identified indoor location; prompting the user to select between the identified indoor location of interest and the identified further indoor location of interest; and labeling the identified indoor location on a map using a feature extracted from the generated address of the identified indoor location and providing navigation instructions from a location of the user to the selected indoor location” are equivalent to a person entering a Mall and looking around seeing the names of the individual shops and if he/she sees Hollister Sign on an individual shop then can determine/ conclude that indoor /individual shop is Hollister and walk towards the Hollister Sign to shop at Hollister shop or in case of Macys and Macys Backstage Shop as they both shop have the same address but the Macys Backstage Shop is normally right next to Macys or inside the Macys store itself so hence choosing Macys Backstage shop and going to Backstage shop will still can be done mentally . 
Dependents Claims 71-75, 79-80, and 84-87 further elaborate upon the recited abstract ideas in Claims 68, 76 and 81.
Hence Claims 68, 71-76, 79-81, and 84-88 recite at least one abstract idea. 
101 Analysis: Step 2 A, Prong II 
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recited any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claim 73-75 and 86-87 recite a first node and second node where in first node is an Evolved Serving Mobile Location Center and second node is a wireless device. 
Claim 62 recites input devices and wireless device.
Claims 76 and 88 recites processing circuitry, memory. 
The examiner submits that the recited additional limitations do not integrate the aforementioned abstract ideas into a practical application. 

The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)) 
• Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)) 
• Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

101 Analysis: Step 2B 
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 68, 71-76 and 79-81, 84-88 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 

Hence Claims 68, 71-76, 79-81, and 84-88 are rejected on the abstract idea.

Similarly, for Claims 71-72, 84-85 which have similar abstract idea “providing the navigation instructions comprises providing a route that avoids an additional indoor location that is associated with the user-specified feature set.” And “providing the navigation instructions comprises providing a route that includes an additional indoor location that is associated with the user-specified feature set.” Which can be done mentally. For example, if I want to go to Hollister, and I see a toy shop right in between my current location and Hollister, and I want to avoid the toy shop as I have kids with me, then I will take another route around to go the Hollister shop and vice versa if I need to stop by the toy shop if I need toys for the kids.  Hence the claims contain the abstract idea that can be done mentally and falls under mental process. 

Response to Arguments
Upon further review of the subject matter, the examiner maintains the 101 rejection. The examiner in Final rejection did indicated adding provide navigation instruction from a location of the user to the selected indoor location would overcome the 101 rejection however upon further review and consideration, the examiner still believes the navigation instruction can be done mentally by user who see a shop and he or she wants to go to that shop. For example, walk 10 yards and the shop is on your right. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDHESH K JHA/Primary Examiner, Art Unit 3668